Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 1of8

Connecticut Local Form Chapter 13 Plan 01/04/2019

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

Fill in this information to identify your case:

 

 

 

 

 

 

 

 

Debtor 1* |Jacqueline Isler
First Name Middle Name Last Name

Social Security Number: XXX - XX - ]
(Enter only In 4 digits) [o| [9] [9] CHAPTER 1 3 PLAN

 

 

Debtor 2*
Spouse, if filing

 

 

 

 

 

 

 

First Name Middle Name Last Name
Social Security Number: XXX - XX - [ | [| [| [|

(Enter only last 4 digits)

 

 

 

Case number |19-50053jam
(If known)

*For purposes of this Chapter 13 Plan, "Debtor” means "Debtors" where applicable.

[m) Amended Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan 3

 

 

 

 

 

 

         

ections of the Plan that have been amended (list):
Plan Section(s) Amendment(s) (Describe)

 

 

 

 

 

 

To file on Connecticut Local Form Chapter 13 Plan as revised 1/4/1 9 |

 

 

 

 

 

 

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.

All Creditors (check all that apply):
[] secured
L] priority
[_] unsecured, non-priority
[_] The amendment affects individual creditors. List each below.

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a Claim.

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
Contested Matter Procedure or local rules adopted after December 1, 2017. Ifa separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. § 522(f).
 

Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 2of8

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. If an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment atallto |[] Included [mi] Included
the secured creditor.

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security CI Included | fa Not
interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3. Included
Assumption or rejection of executory contracts or unexpired leases pursuant Not

to 11 USC. § 365, set out in Section VI. P ° LJ Included | [a Included

 

 

 

 

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed, See
Fed.R.Bankr.P. 3015.

 

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment.

 

 

 

 

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VII. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
. . . Not
Non-standard provisions, set out in Section VII. [_] Included | [m] Included
I. PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this

Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section II.

2.1 Payments to Chapter 13 Standing Trustee.

The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

$ 724.00} per|month for |60 months.

 

 

 

 

 

 

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.

Page 2 of 8

 
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 3of8

Check all that apply.

[-] The Debtor will make payments pursuant to a payroll deduction order.
{™] The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment):
Roberta Napolitano, Chapter 13 Standing Trustee

PO Box 610
Memphis, TN 38101-0610

2.3 Income Tax Refunds.

Check one.
(@] The Debtor will retain any income tax refunds received during the plan term. Note the Chapter

13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating

disposable income if this option is selected.
CJ The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return

filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

( The Debtor will treat income tax refunds as follows:

2.4 Additional Payments.

Check one.
[m] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

2.5 Estimated Total Payments.
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter

13 Standing Trustee is:
$ 42,000.00

 

 

 

 

2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following

order:

 

administrative, priority, secured and unsecured

 

 

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to

unsecured creditors as provided in this Chapter 13 Plan.

TREATMENT OF SECURED CLAIMS

3.1 Secured Claims That Will Not Be Modified.
Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.

[_] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced
[_] There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

[m] Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

Page 3 of 8

 
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 4of8

 

 

 

1. Creditor: [Deutsche Bank National Trust Company
Last 4 Digits of [9] [o| [o| Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account No.: .
(m] Arrearage on Petition Date: $37,454.00
Interest Rate on Balance: 3.00%
Regular Payment (Maintain) by Debtor:* $1,661.13) /month
[m] Real Property
[m]Principal Residence Check below regarding real property taxes and
[_JOther (describe) insurance:
Address of Collateral: [™] Mortgage payments include escrow for:
148 King Street, Stratford, CT 06615 (m] Real estate taxes

 

 

(m] Homeowners Insurance
1] Debtor pays directly for:

[-] Real estate taxes

(_] Homeowners Insurance

 

(_j Personal Property/Vehicle
*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

2.Creditor: (Credit Acceptance

Last 4 Digits of 2 4 Check one of the following:
Account No.: Li] [9]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1 Arrearage on Petition Date: $0.00

_] Balance on Arrearage Date: $0.00
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $321.36] /month

 

 

 

[_] Real Property
{m™] Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): L LI] a UL LU

2007 BMW 525

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

 

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling. If relief from the automatic Stay is ordered as to any item
of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.

Page 4 of 8

 

 
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58

3.2. Secured Claims Subject to Valuation Motion.

Page 5 of 8

C] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
[=] The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11

U.S.C. § 506.

Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on

Valuation.

Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
be treated in a chapter 13 plan. This Chapter 13 Pian does not value claims. To value a claim
pursuant I 1 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form of relief sought by a debtor, including a
determination of the extent, validity, and/or priority of a secured creditor’s lien, must be determined
in an adversary proceeding pursuant to Fed.R.Bankr.P. 7001.

The information provided below is for information purposes only, and the Debtor's valuation stated
herein is subject to change, without the need to modify this Chapter 13 Plan, based on the
resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
in excess of the valuation determined by the Court for the Collateral shall be treated with other
general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.

The Debtor intends to file a motion requesting that the Court determine the value of the secured
claims listed below. For each non-governmental secured claim listed below, the Debtor states that
the value of the secured claim should be as set out below. For secured claims of governmental
units, unless otherwise ordered by the Court, the value of a secured claim listed in a proof of claim
controls over any contrary amount listed below. For each listed claim, the value of the secured
claim as determined by the Court will be paid in full with interest at the rate stated below, upon an
order of the Court on the Debtor's Motion.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor’s secured
claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.

The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the

estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

1. Real Property: [] NONE

 

 

 

 

 

Real Property
[m]Principal Residence

[_]Other (describe)

 

1. Creditor: Creditor's Total Claim Amount:
Estate of David Monaco $20,000.00
Last 4 Digits of LOO [] | Value of Collateral:
Account No.:

Proposed Secured Claim

Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

$185,000.00

 

 

 

$0.00

 

 

 

Page 5 of 8

 

 
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 6of8

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of Collateral: Secured Portion of Creditor's If claim is for taxes, list principal
148 King Street, Stratford, CT Lien: amount of tax:
$0.00 $0.00
Unsecured Portion of Creditor's
claim*:
$20,000.00

 

 

 

Interest Rate: 0.00%

Check below regarding real
property taxes and insurance:

(_] Mortgage payments include

escrow for:
[_] Real estate taxes

[| Homeowners Insurance
_] Debtor pays directly for:

[_] Real estate taxes

[_] Homeowners Insurance

*Unsecured portion will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

2. Vehicles: {m] NONE

3. Personal Property: [m] NONE
3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).

fm] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
3.4 Surrender of Collateral.

[m] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

  

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

 

4.1 Applicability Of Post-Petition Interest.
The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): [ %

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, % interest per annum to the Internal Revenue Service's
priority and general unsecured federal tax claims.

Page 6 of 8
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 7 of8

4.2 Trustee's Fees.

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. [] PRO BONO

 

 

 

 

 

 

 

 

 

 

Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:
$3,000.00 $310.00 $1,275.00 $2,035.00

Total Allowance Sought: (Fees and Expenses)

Payable [Check one] {m] Through this Chapter 13 Plan

 

[] Outside of this Chapter 13 Plan

 

 

$2,035.00

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

4.4 Domestic Support Obligation(s).

[m) None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

4.5 Priority Claims.
Im) None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

V. TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
{m] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   

[m] None. Jf “None” is checked, the rest of this section need not be completed or reproduced.
AYA NON-STANDARD PLAN PROVISIONS

(w] None. [f “None” is checked, the rest of this section need not be completed or reproduced.

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions other than those set out in Section VIL.

 

 

s/ Jacqueline Isler

(Debtor Signature) (Joint Debtor Signature)

 

 

 

 

Page 7 of 8
Case 19-50053 Docii1 Filed 01/24/19 Entered 01/24/19 10:04:58 Page 8 of 8

 

 

 

 

 

 

 

 

 

 

 

 

Jacqueline Isler January 23, 2019
Debtor (Type Name) Date Joint Debtor (Type Name) Date
Attorney with permission to Date
sign on Debtor's behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page 8 of 8
